DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawam et al. (9,332,561) in view of Brisebois et al. (10,142,391).
Khawam teaches a method and system (abstract) in the P2P connection control art (background, summary and claims; col. 1, line 65 – col. 4, line 20) to allow switching between P2P and client-server connections (col. 4, lines 10-25; col. 5, lines 10-30) and/or multiple paths (channels) (col. 5, lines 30-50) based on data quality (col. 5, lines 50-65).  Specifically, calculations are made based on bandwidth and other factors (col. 6, lines 25-50; col. 9, lines 10-40) and switch channels as needed (col. 6, line 50 – col. 7, line 30; col. 9, line 40 – col. 10, line 20).  Connection data is further stored (col. 8, lines 15-65), based upon time periods (col. 10, lines 20 – 50).
Khawam does not expressly disclose certain elements, i.e. the use of prior stored/historic information.  Brisebois teaches a method and system (abstract) in the relevant art (background, summary and claims) including the storage of data (col. 5, line 20 – col. 6, line 20) over the usage of time periods (col. 9, line 45 – col. 10, line 20) over a peer to peer network (col. 10, lines 20-65) of videoconferencing (col.39, lines 35-60).  This allows the storage of historical (and potentially expiring) data (col. 14, lines 30-50; col. 41, lines 35-50) for further analysis against current data (col. 15, lines 45-67; Tables 3-4), the data being about network health (col. 42, lines 25-col. 44, line 15; Tables 10-11) including path switching (col. 44, line 15 - col. 45, line 5; col. 57, line 45 – col. 61, line 5).
At the time the invention was made, one of ordinary skill in the art would have added Brisebois in order to provide improvements in handling connections and other elements of business systems (col. 1, line 15 – col. 2, line 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445